The Honorable Joe Earnest                          Opinion   No.   H-   139
County Attorney
Mitchell County                                    Re:       Whether County prisoners
P. 0. Box 443                                                may work on county roads,
Colorado City, Texas 79512                                   etc.,  and if so, how may
                                                             the county protect itself
                                                             from, lawsuits if prisoners
Dear Mr.   Earnest:                                          sustaininjuries?.

     You have asked for our opinion concerning    two questions. involving
voluntary work of county jail prisoners:    ‘(1) May they. work on county roads,
the cour.thopse grounds and in county cemeteries;     and.(Z) Should a prisoner,
while doing such work susmid injury, how is the county protected from law-
suits?    “.   .,                        ..

     In answeri&tl&e     questions;.we    aa&me   that the .cemeteries to which
you refer are county-owned     cemeteries.    If not, our answer as to them,
would be that county prisoners     could not be used on other than county ceme-
teries.   See, for instance,  Attorney General Opinion No. 1061(1939).

    In answer to your first inquiry you are advised that the county may initiate
programs   for,prisoners  to work maintaining and repairing county-owned
property on a voluntary, basis.

    Your other inquiry ‘concerns possible      lawsuits against the county.     Your
county, of course,    is protected from liability for injuries sustained by reason
of the tortious or negligent acts of its agents and employees       by the doctrine
of sovereign   immunity.    15 Tex. Jur. 2d, Counties,    8 106. The only exception
to this is set forth in Article 6252-19,    Vernon’s   Texas Civil Statutes, the
Texas Tort Claims Act, which provides for the liability of a “unit of govern-
ment”.   including counties,    under two circumstances     set out in $ 3 of the Act:
(1) for personal injuries or death caused by a negligent act or omission
of a county employee acting within the scope of his employment          and “arising
from the operation or use of a motor-driven        vehicle and motor-driven
equipment;” and (2) under circumstances        where the unit of government,      if a
private person would be personally      liable for injuries or death caused from
some condition of use of “tangible property,       real or personal. ”


                                      p.   663
The Honorable     Joe Earnest,   page 2       (H-139)




     It is our opinion that the liability imposed by this Act upon a county
for injuries to a prisoner while performing      work for the county is no
different from that imposed upon the county for injuries to a prisoner
while he is not working which, in turn, may be no different from the
liability imposed for injury to any other person.      Dancer v. City of
Houston,    384 S.W.2d 340 (Tex. 1964).

    The county may protect itself from lawsuits growing out of a liability
in those cases where enactment of the Texas Tort Claims Act has abro-
gated its immunity from liability for tort by the purchase of liab.ility
insurance.   Attorney General Opinion No. WW-813 (~1960). M-989(1971)    and
see Letter Advisory   No. 24 (1973) and Attorney General Opinion No. H-70
(1973).

                             SUMMARY

              A commissioners      court may allow county prisoners
          to work repairing and maintaining county property and,
          the county is immune from liability to such prisoners
          except under circumstances     wherein the Texas Tort
          Claims Act would be applicable.      in which event it may
          be protected by liability insurance.

                                             Very   truly yours,




                                             JOHN L. HILL
                                   //        Attorney Ganeral.of   Texas




DAVID M KENDALL,           Chairman
Opinion Committee


                                        p.   664